85 F.3d 637
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sue C. MONROE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-36219.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1996.*Decided May 16, 1996.

1
Before:  LAY,** FERGUSON, and LEAVY Circuit Judges.


2
MEMORANDUM***


3
Federal prisoner, Sue Monroe, appeals pro se the district court's denial of her 28 U.S.C. § 2255 motion to vacate, set aside, or correct her sentence on the grounds of:  ineffective assistance of counsel, abuse of judicial discretion, governmental interference with trial preparation, and the existence of new evidence.   We review the denial of a petition for habeas corpus de novo.  Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995).


4
Monroe was convicted in 1992 for multiple counts of bank fraud, possessing and uttering counterfeited checks, and money laundering.   The district court sentenced Monroe to 168 months imprisonment, five years supervised release, and $172,000 in restitution.   Monroe's conviction and sentence were affirmed on appeal by the this court.   On November 18, 1994, the district court denied Monroe's 28 U.S.C. § 2255 motion to vacate, set aside, or correct her sentence.   Monroe now appeals the district court's denial of her § 2255 motion.   We affirm.


5
In its denial of Monroe's § 2255 motion, the district court adopted the Report and Recommendation of United States Magistrate Judge John L. Weinberg, with a few amendments.   We have carefully reviewed the record, the magistrate judge's Report and Recommendation, and the district court's order, and we find no error.   Therefore, we affirm the decision of the district court.   We also deny Monroe's ex parte motion for reconsideration of a stay for payment of fines, fees, and restitution while incarcerated because we lack jurisdiction to consider this claim in a § 2255 motion.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Donald P. Lay, United States Circuit Judge for the United States Court of Appeals for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3